Case 2:19-cv-10073-AB-JEM Document 31 Filed 06/17/20 Page 1 of 6 Page ID #:755




                                                                     JS-6
Case 2:19-cv-10073-AB-JEM Document 31 Filed 06/17/20 Page 2 of 6 Page ID #:756




        On November 26, 2019, Defendants removed Plaintiffs’ suit to this Court.
 (Dkt. No. 1). In their notice of removal, Defendants argued that removal was
 proper because the only non-diverse defendant, Defendant Magic Acquisition
 Corp., was fraudulently joined and is a dispensable party. (Id.) Plaintiffs’
 complaint alleges one cause of action for breach of the implied warranty of
 merchantability against Defendant Magic Acquisition Corp. (Dkt. No. 1-1 ¶¶ 29–
 33.) Defendants further argued that removal was proper based on federal question
 jurisdiction, as Plaintiffs alleged one cause of action for violation of the
 Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. The parties subsequently
 stipulated to dismissal of Plaintiff’s federal claim. (Dkt. Nos. 12, 13.)

       Plaintiffs now move to remand this action on the ground that Defendant
 Magic Acquisition Corp. was not fraudulently joined, thus eliminating complete
 diversity of citizenship among the parties. (See Dkt. No. 15.) Plaintiffs also move
 to remand on the grounds that the amount in controversy requirement is not met,
 and that the Court no longer has federal question jurisdiction. (Id.)

    II.          LEGAL STANDARD

          A. Removal Jurisdiction

        28 U.S.C. § 1441(a) (“Section 1441”) provides that a civil action may be
 removed to the district court where the action is pending if the district court has
 original jurisdiction over the action. 28 U.S.C. § 1332 (“Section 1332”) provides
 that a district court has original jurisdiction of a civil action where the matter in
 controversy exceeds the sum or value of $75,000, exclusive of interest and costs,
 and the dispute is between “citizens of different states.” Section 1332(a)(1)
 requires complete diversity, meaning that “the citizenship of each plaintiff is
 diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S.
 61, 68 (1996). Section 1441(b)(2) further limits removal based on diversity
 jurisdiction to cases where no defendant “properly joined and served . . . is a
 citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2).

     “The burden of establishing federal jurisdiction is on the party seeking removal,
 and the removal statute is strictly construed against removal jurisdiction.” Prize
 Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th Cir.1999), superseded
 by statute on other grounds as stated in Abrego Abrego v. The Dow Chem. Co.,
 443 F.3d 676, 681 (9th Cir.2006); Martinez v. Los Angeles World Airports, 2014
 WL 6851440, at *2 (C.D. Cal. Dec. 2, 2014). Thus, “[f]ederal jurisdiction must be
 rejected if there is any doubt as to the right of removal in the first instance.” Gaus

 CV-90 (12/02)              CIVIL MINUTES – GENERAL                 Initials of Deputy Clerk CB

                                            2
Case 2:19-cv-10073-AB-JEM Document 31 Filed 06/17/20 Page 3 of 6 Page ID #:757




 v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992). “If at any time before final
 judgment it appears that the district court lacks subject matter jurisdiction, the case
 shall be remanded.” 28 U.S.C. § 1447(c).

         B. Fraudulent Joinder

        A non-diverse party may be disregarded for purposes of determining
 whether jurisdiction exists if the court determines that the party’s joinder was
 “fraudulent” or a “sham.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067
 (9th Cir. 2001); Ritchey v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998).
 “There are two ways to establish fraudulent joinder: ‘(1) actual fraud in the
 pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause
 of action against the non-diverse party in state court.’” Grancare, LLC v. Thrower
 by & through Mills, 889 F.3d 543, 548 (9th Cir. 2018) (internal citation omitted).

        “Fraudulent joinder is a term of art. If the plaintiff fails to state a cause of
 action against a resident defendant, and the failure is obvious according to the
 settled rules of the state, the joinder of the resident defendant is fraudulent.”
 McCabe v. Gen. Foods Corp., 811 F.2d 1336, 1339 (9th Cir. 1987) (citing Moore’s
 Federal Practice (1986) ¶ O.161). In practice, the burden of proving fraudulent
 joinder is a heavy one, Gaus, 980 F.2d at 566, as the defendant must prove
 fraudulent joinder by clear and convincing evidence. See Hamilton Materials, Inc.
 v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir. 2007) (citing Pampillonia v.
 RJR Nabisco, Inc., 138 F.3d 459, 461 (2d Cir.1998)).

        Courts have characterized a defendant’s heavy burden as reflecting a
 presumption against fraudulent joinder that a defendant can overcome only by
 establishing the following. First, the removing party must prove there is “no
 possibility that plaintiff will be able to establish a cause of action in State court
 against the alleged sham defendant.” Good v. Prudential Ins. Co. of America, 5 F.
 Supp. 2d 804, 807 (N.D. Cal. 1998). “[M]erely showing that an action is likely to
 be dismissed against that defendant does not demonstrate fraudulent joinder.” Diaz
 v. Allstate Ins. Grp., 185 F.R.D. 581, 586 (C.D. Cal. 1998). “The standard is not
 whether plaintiffs will actually or even probably prevail on the merits, but whether
 there is a possibility that they may do so.” Lieberman v. Meshkin, Mazandarani,
 No. C-96-3344 SI, 1996 WL 732506, at *3 (N.D. Cal. Dec. 11, 1996). Second, it
 must appear to “a near certainty” that joinder was fraudulent. Lewis v. Time, Inc.,
 83 F.R.D. 455, 466 (E.D. Cal.1979), aff’d, 710 F.2d 549 (9th Cir. 1983). Finally,
 the court must resolve disputed questions of fact and all ambiguities in state law in
 favor of the plaintiffs. Bravo v. Foremost Insurance Group, 1994 WL 570643 at *

 CV-90 (12/02)               CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                             3
Case 2:19-cv-10073-AB-JEM Document 31 Filed 06/17/20 Page 4 of 6 Page ID #:758




 2 (N.D. Cal. Oct. 11, 1994). It therefore follows that the defendant “must show that
 the relevant state law is so well settled that plaintiff ‘would not be afforded leave to
 amend his complaint to cure th[e] purported deficiency.’ ” Mireles v. Wells Fargo
 Bank, N.A., 845 F. Supp. 2d 1034, 1063 (C.D. Cal. 2012) (quoting Burris v. AT &
 T Wireless, Inc., No. 06–02904 JSW, 2006 WL 2038040, *2 (N.D. Cal. Jul. 19,
 2006)

        Thus, “[r]emand must be granted unless the defendant shows that the
 plaintiff ‘would not be afforded leave to amend his complaint to cure [any]
 purported deficiency.’” Padilla v. AT & T Corp., 697 F.Supp.2d 1156, 1159 (C.D.
 Cal. 2009); Macey v. Allstate Prop. & Cas. Ins. Co., 220 F.Supp.2d 1116, 1117
 (N.D. Cal. 2002) (“If there is a non-fanciful possibility that plaintiff can state a
 claim under California law against the non-diverse defendants the court must
 remand.”). “Merely a ‘glimmer of hope’ that plaintiff can establish [a] claim is
 sufficient to preclude application of [the] fraudulent joinder doctrine.” Gonzalez v.
 J.S. Paluch Co., 2013 WL 100210, at *4 (C.D. Cal. Jan.7, 2013) (internal
 quotations omitted); accord Ballesteros v. American Standard Ins. Co. of
 Wisconsin, 436 F.Supp.2d 1070, 1072 (D. Ariz. 2006) (same) (citing Mayes v.
 Rapoport, 198 F.3d 457, 463-64 (4th Cir. 1999); see also Warner v. Select
 Portfolio Servicing, 193 F. Supp. 3d 1132, 1136 (C.D. Cal. 2016) (aptly
 summarizing the “immense burden” removing defendants must satisfy to establish
 fraudulent joinder). Finally, “[in] considering the validity of plaintiff's claims, ‘the
 [c]ourt need only determine whether the claim seems valid’ which is not the same
 as the standard in either a motion to dismiss or a motion for summary judgment.”
 Sabag v. FCA US, LLC, No. 16-cv-06639-CAS, 2016 WL 6581154, at *6 (C.D.
 Cal. Nov. 7, 2016) (quoting Freedman v. Cardinal Health Pharm. Servs., LLC, No.
 14-cv-01994-JAM, 2015 WL 2006183, at *3 (E.D. Cal. 2015)).

    III.         DISCUSSION

    a. Defendants have not met their burden of demonstrating fraudulent
       joinder

       The Court concludes that Defendants have not met their heavy burden to
 show that Defendant Magic Acquisition Corp. was fraudulently joined.

       Plaintiff brings suit against Defendant Magic Acquisition Corp. to recover
 under California law for breach of the implied warranty of merchantability. (See
 Dkt. No. 1-1 ¶¶ 29–33.) Defendants argue that Plaintiffs’ claim for breach of the


 CV-90 (12/02)                CIVIL MINUTES – GENERAL                Initials of Deputy Clerk CB

                                              4
Case 2:19-cv-10073-AB-JEM Document 31 Filed 06/17/20 Page 5 of 6 Page ID #:759




 implied warranty of merchantability is time-barred and cannot be tolled as
 currently pleaded. (Dkt. No. 27 at 7–17.)

        However, in making these arguments, Defendants fail to meet their burden
 of showing that Plaintiffs’ complaint “can[not] possible be cured by granting
 [Plaintiffs] leave to amend.” See Grancare, LLC v. Thrower by and through Mills,
 889 F.3d 543, 550 (9th Cir. 2018). Here, Plaintiffs argue that any deficiency with
 respect to their implied warranty of merchantability claim could be cured by the
 allegation of additional facts in support of their claim. (See Dkt. No. 29 at 10)
 (“[E]ven if the tolling allegations were not sufficiently pleaded, Ford has not
 shown that plaintiffs would not be able to amend their complaint[] to allege a
 viable tolling theory.”). Further, with respect to the statute of limitations,
 Defendants make no showing that any statute of limitations bar could not be tolled.
 Defendants argument that Plaintiffs’ complaint does not by itself establish tolling
 of the statute of limitations is unavailing.1 See Grancare, 889 F.3d at 550 (“If a
 defendant cannot withstand a Rule 12(b)(6) motion, the fraudulent [joinder]
 inquiry does not end there . . . [T]he district court must consider . . . whether a
 deficiency in the complaint can possibly be cured by granting the plaintiff leave to
 amend.”).

        Because Defendants have not shown that any of the purported deficiencies in
 Plaintiffs’ implied warranty of merchantability claim cannot possibly be cured by
 amendment, Defendants fail to meet their burden of demonstrating that Defendant
 Magic Acquisition Corp. was fraudulently joined. Accordingly, Defendants fail to
 demonstrate complete diversity of citizenship among the parties.

     b. Plaintiffs’ federal claim has been dismissed, and the Court declines to
        exercise supplemental jurisdiction over Plaintiffs’ remaining state law
        claims

        Defendants removed this case on the additional ground of federal question
 jurisdiction. (See Dkt. No. 1 at 6–8.) However, on April 13, 2020, the Court

 1
  Defendants’ argument in their Notice of Removal that Defendant Magic
 Acquisition Corp. is a dispensable party is similarly unavailing. See Torres v. Ford
 Motor Co., No. SACV 18-00232-CJC (DFMx), 2018 WL 4182487, at *2 (S.D.
 Cal. Aug. 30, 2018) (“Where, as here, the breach of warranty claims against the
 manufacturer and dealership arise from the same vehicle and alleged defects,
 California district courts have held that the dealership is ‘necessary for just
 adjudication’ of the claims and thus was properly joined.”).

 CV-90 (12/02)              CIVIL MINUTES – GENERAL               Initials of Deputy Clerk CB

                                            5
Case 2:19-cv-10073-AB-JEM Document 31 Filed 06/17/20 Page 6 of 6 Page ID #:760




 granted the parties’ stipulation to dismiss Plaintiff’s sixth cause of action, violation
 of the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq., Plaintiff’s sole
 federal claim. (Dkt. No. 13.) Although “removability is analyzed on the basis of
 the pleadings on file at the time of removal,” Millar v. Bay Area Rapid Transit
 Dist., 236 F. Supp. 2d 1110, 1116 (N.D. Cal. 2002), “in the usual case in which all
 federal-law claims are eliminated before trial, the balance of factors . . . will point
 toward declining to exercise jurisdiction over the remaining state-law claims.” See
 Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988); see also Acri v.
 Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir. 1997) (en banc). In the present
 case, considerations of judicial economy way in favor of remand, as the Court has
 expended only modest resources in its review. Considerations of comity likewise
 favor remand, as “it is . . . preferable as a matter of . . . respect for our sister state
 institutions . . . for state court judges to apply state law to plaintiff’s state-law
 claims.” See Millar, 236 F. Supp. 2d at 1120. Finally, considerations of fairness
 and convenience are neutral in the Court’s analysis, as neither party has
 demonstrated that it would be disadvantaged or inconvenienced litigating in
 California state court. Accordingly, the Court declines to exercise supplemental
 jurisdiction over Plaintiffs’ state law claims. See 28 U.S.C. § 1367(c).

    IV.          CONCLUSION

     For the reasons stated above, the Court GRANTS Plaintiffs’ motion for
 remand. Defendant Magic Acquisition Corp.’s motion to dismiss (Dkt. No. 23) is
 DENIED as moot. This case is hereby REMANDED to the state court from which
 it was removed.

         IT IS SO ORDERED.




 CV-90 (12/02)                CIVIL MINUTES – GENERAL                  Initials of Deputy Clerk CB

                                              6
